
	
		VI
		110th CONGRESS
		1st Session
		S. 209
		IN THE SENATE OF THE UNITED STATES
		
			January 9, 2007
			Mr. Levin introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Marcos Antonio
		  Sanchez-Diaz.
	
	
		1.Permanent resident status for
			 Marcos Antonio Sanchez-Diaz
			(a)In
			 generalNotwithstanding subsections (a) and (b) of section 201 of
			 the Immigration and Nationality Act (8 U.S.C.
			 1151), Marcos Antonio Sanchez-Diaz shall be eligible for an
			 immigrant visa or for adjustment of status to that of an alien lawfully
			 admitted for permanent residence upon filing an application for issuance of an
			 immigrant visa under section 204 of that Act or for adjustment of status to
			 lawful permanent resident.
			(b)Adjustment of
			 statusIf Marcos Antonio Sanchez-Diaz enters the United States
			 before the filing deadline set forth in subsection (c), Marcos Antonio
			 Sanchez-Diaz shall be considered to have entered and remained lawfully in the
			 United States and shall be eligible for adjustment to lawful permanent resident
			 status under section
			 245 of the Immigration and
			 Nationality Act (8 U.S.C. 1255) as of the date of the enactment of
			 this Act.
			(c)Deadline for
			 application and payment of feesSubsections (a) and (b) shall
			 apply only if the application for issuance of an immigrant visa or the
			 application for adjustment of status is filed with appropriate fees not later
			 than 2 years after the date of the enactment of this Act.
			(d)Reduction of
			 immigrant visa numbersUpon the granting of an immigrant visa or
			 lawful permanent resident status to Marcos Antonio Sanchez-Diaz, the Secretary
			 of State shall instruct the proper officer to reduce by 1, during the current
			 or next following fiscal year, the total number of immigrant visas that are
			 made available to natives of the country of the alien’s birth under
			 section
			 203(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1153(a)) or, if applicable, the total
			 number of immigrant visas that are made available to natives of the country of
			 the alien’s birth under section 202(e) of that Act.
			
